DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on June 10, 2020; October 28, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Drawings
The drawings are objected to because:
	Figures 1-3 are objected to under 37 CFR 1.84(p) - numbers, letters are not plain and legible.
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “trial frame” (claims 1, 8); “retaining unit” (claim 16); “RFID transponder and/or data code” (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) control device…in claims 1, 8
	b) input element…in claim 3
	c) voice-operated apparatus…in claim 7
	d) illumination device…in claim 14
	e) retaining unit…in claim 16
	f) control apparatus…in claim 19
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 1, the claim recites “said numerical value being identified by the control device by image processing”, which is a computer implemented function.  As required for computer implemented functions to satisfy the written description requirement, the specification must disclose the necessary algorithm and/or steps and procedure for performing the computer function (MPEP 2161.01.I - Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed).
	As noted by the MPEP 2161.01 - When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
	Applicant’s specification fails to disclose the necessary algorithm and steps for performing the computer implemented function of image processing to identify the numerical value as such the written description is not satisfied under USC 112(a).
	As to claim 8, the claim recites “a control device by means of which the apparatus can be controlled…said numerical value being identifiable by the control device by image processing” which is a computer implemented function.  As required for computer implemented functions to satisfy the written description requirement, the specification must disclose the necessary algorithm and/or steps and procedure for performing the computer function (MPEP 2161.01.I - Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed).
	As noted by the MPEP 2161.01 - When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
	Applicant’s specification fails to disclose the necessary algorithm and steps for performing the computer implemented function of image processing to identify the numerical value as such the written description is not satisfied under USC 112(a).
	Claims 2-7 and 9-22 are rejected as dependent upon claims 1 and 8.
	As to claim 6, the claim recites “a facial recognition… is carried out by the camera or another camera” which is a computer implemented function which fails to disclosed the necessary algorithm for performing the facial recognition.  As per MPEP 2161.01 - Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  
	Applicant’s specification fails to disclose any algorithm or necessary steps for performing the facial recognition and thus the written description requirement is not satisfied under USC 112(a).	



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1, 7 and 8 the claim limitations “control device”; “voice-operated control apparatus” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	Specifically, Applicant’s specification fails to disclose what constitutes the “control device” - hardware? Software? CPU? Processor? Other?.  As written in the specification, the control device is not the same as the “control apparatus” which is disclosed as a mobile phone, tablet, etc.  
	Similarly, Applicant’s specification fails to disclose what constitutes the voice-operated control apparatus - hardware? Software? Microphone? Else?
	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


	Claims 2-7 and 9-22 are rejected as dependent upon claims 1 and 8.
	As to claim 10, the claim recites “the camera can be moved into a storage position…or into a recording position…” which is a function without the corresponding structure to perform the function (MPEP 2173.05(g)).  Specifically, the function of being moved into storage/recording positions does not follow from the recited structure of the claim (8+10) and thus it is unclear whether the function requires some additional/other structure or if the function is a result of operation of the camera.  For purposes of compact prosecution, Examiner will interpret the claims such that so long as it is a camera, it can be positioned as necessary.
	As to claim 21, the phrase "preferably for" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	As to claim 22, the phrase "preferably in" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10, 12-13, 16-22 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nakamura et al. (US 2006/0050238 - Nakamura; cited by Applicant).
	As to claim 1, Nakamura teaches a method for testing eyes of a test person with the aid of a vision testing system (Nakamura Figs. 1, 2, 8-16), a trial frame of the vision system being disposed in front of the eyes (Nakamura Fig. 9 - 120; Fig. 12 - 120), the trial frame having at least one trial lens (Nakamura Fig. 12 - 120R, 153; para. [0012], [0019]), wherein at least one numerical value of an optical parameter which characterizes the trial lens is recorded by a camera of a camera device of a display apparatus of the vision testing system (Nakamura Fig. 1 - 2; Fig. 9 - 2; para. [0107], Fig. 8 - S7-S11), the display apparatus being controlled by a control device of the vision testing system (Nakamura Fig. 9 - 140, 130; para. [0007]), the numerical value being identified by the control device by image processing (Nakamura Fig. 8 - S7-S13; Fig. 1 - 136a; para. [0101], [0116]), the numerical value being identified for a sphere and/or a cylinder and/or an axis and/or a prism (Nakamura Fig. 7; para. [0116], [0117]).
	As to claim 2, Nakamura teaches all the limitations of the instant invention as detailed above in claim 1, and Nakamura further teaches vision test symbols are visualized for at least one eye of the test person by means of a screen of the display apparatus (Nakamura Fig. 9 - 140; para. [0007]).
	As to claim 3, Nakamura teaches all the limitations of the instant invention as detailed above in claim 1, and Nakamura further teaches the camera is actuated by at least one input element of the display apparatus (Nakamura Fig. 5 - 25, 21).
	As to claim 4, Nakamura teaches all the limitations of the instant invention as detailed above in claim 1, and Nakamura further teaches the control device stores the numerical value in a database of the vision testing system (Nakamura Fig. 1 - 136B).
	As to claim 5, Nakamura teaches all the limitations of the instant invention as detailed above in claim 1, and Nakamura further teaches a subjective refraction of the eye is established by the trial frame (Nakamura para. [0073]; Fig. 8 - S6).
	As to claim 8, Nakamura teaches a vision testing system for testing eyes of a test person (Nakamura Figs. 1, 2, 8-16), the vision testing system comprises a display apparatus (Nakamura Fig. 9 - 130, 140), the display apparatus comprising a screen by means of which vision test symbols can be visualized for at least one eye of a person (Nakamura Fig. 9 - 140), a trial frame of the vision testing system being able to be disposed in front of the eyes (Nakamura Fig. 9 - 120), the trial frame having at least one trial lens (Nakamura Fig. 12 - 120R, 153; para. [0012], [0019]), wherein the display apparatus comprises a camera device having a camera (Nakamura Fig. 9 - 2) by means of which at least one numerical value of an optical parameter which characterizes the trial lens can be recorded (Nakamura Fig. 1 - 2; Fig. 9 - 2; para. [0107], Fig. 8 - S7-S11), the vision testing system including a control device by means of which the display apparatus can be controlled (Nakamura Fig. 9 - 140, 130; para. [0007]), the numerical value being identifiable by the control device by image processing (Nakamura Fig. 8 - S7-S13; Fig. 1 - 136a; para. [0101], [0116]).
	As to claim 9, Nakamura teaches all the limitations of the instant invention as detailed above in claim 8, and Nakamura further teaches the screen and the camera are disposed in a common housing of the display apparatus (Nakamura Fig. 9 - 2, 140).
	As to claim 10 (as understood), Nakamura teaches all the limitations of the instant invention as detailed above in claim 8, and Nakamura further teaches the camera device can be moved into a storage position in the display apparatus or into a recording position outside of the display apparatus (Nakamura Fig. 9 - 2).
	As to claim 12, Nakamura teaches all the limitations of the instant invention as detailed above in claim 8, and Nakamura further teaches the display apparatus includes a stationary distance-test display apparatus whose display surface size is realized for eye tests with a distance between the eye and the display of 3m to 10m and/or includes a portable close-test display apparatus whose display surface is realized for eye tests with a distance between the eye and the display of 10cm to 3m (Nakamura para. [0005]).
	As to claim 13, Nakamura teaches all the limitations of the instant invention as detailed above in claim 8, and Nakamura further teaches the trial frame is realized as a phoropter (Nakamura Fig. 9 - 120; para. [0008]).
	As to claim 16, Nakamura teaches all the limitations of the instant invention as detailed above in claim 8, and Nakamura further teaches the trial lens includes a frame (Nakamura Fig. 12 - 120R) which has a handle (Nakamura Fig. 12 - 121), the frame being received by a retaining unit of the trial frame (Nakamura Fig. 12 - 120A).
	As to claim 17, Nakamura teaches all the limitations of the instant invention as detailed above in claim 16, and Nakamura further teaches the frame includes an inscription showing the numerical value (Nakamura Figs. 2, 3, 4; para. [0057]-[0059]).
	As to claim 18, Nakamura teaches all the limitations of the instant invention as detailed above in claim 16, and Nakamura further teaches the frame includes an RFID transponder and/or a data code (Nakamura Fig. 2, 3, 4 - numerical values for measurements are “data codes”).
	As to claim 19, Nakamura teaches all the limitations of the instant invention as detailed above in claim 8, and Nakamura further teaches the vision testing system comprises a control apparatus for controlling the display apparatus (Nakamura Fig. 1 - 130).
	As to claim 20, Nakamura teaches all the limitations of the instant invention as detailed above in claim 8, and Nakamura further teaches the trial frame can receive a plurality of trial lenses (Nakamura para. [0012]).
	As to claim 21, Nakamura teaches all the limitations of the instant invention as detailed above in claim 8, and Nakamura further teaches the trial frame includes a scale (Nakamura Figs. 2, 3, 4).
	As to claim 22, Nakamura teaches all the limitations of the instant invention as detailed above in claim 8, and Nakamura further teaches a cylindrical trial lens includes an opening in a frame (Nakamura Fig. 12 - 150, 152; para. [0017]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claim 1 above, and further in view of Silva et al. (US 2014/0152956 - Silva).
	As to claim 6, Nakamura teaches all the limitations of the instant invention as detailed above in claim 1, but doesn’t specify a facial recognition of the test person is carried out by the camera or another camera of the camera device.  In the same field of view Silva teaches an eye testing method/system having facial recognition with a camera (Silva Fig. 1 - 204; para. [0039], [0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide facial recognition since, as taught by Silva, this allows for detecting pupils and facial features in the patient/user (Silva para. [0047]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claim 1 above, and further in view of Costantini et al. (US 2021/0212560 - Costantini).
	As to claim 7, Nakamura teaches all the limitations of the instant invention as detailed above in claim 1, but doesn’t specify the vision testing system is controlled by a voice-operated control apparatus of the vision testing system.  In the same field of endeavor Costantini teaches vision testing method/system controlled by voice operation (Costantini Fig. 1 - 9; para. [0038], [0094]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide voice operated control since, as taught by Costantini, such control is well known in the art to allow the patient to issue commands to the test system via voice (Costantini para. [0038], [0094]).

Claims 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claim 8 above, and further in view of Steinmuller et al. (US 2017/0181618 - Steinmuller).
	As to claim 11, Nakamura teaches all the limitations of the instant invention as detailed above in claim 8, but doesn’t specify the screen is backlit.  In the same field of endeavor Steinmuller teaches vision testing systems with screens being backlit (Steinmuller Fig. 1 - 19; para. [0004], [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide backlit screen since, as taught by Steinmuller, such backlit screens allow for displaying optotypes (Steinmuller para. [0004]).
	As to claim 14, Nakamura teaches all the limitations of the instant invention as detailed above in claim 8, but doesn’t specify the display apparatus includes an illumination device by means of which the trial frame and/or eye can be illuminated.  In the same field of endeavor Steinmuller teaches a vision testing system with an illumination device to illuminate the trial frame and/or eye (Steinmuller Fig. 1 - 26, 27; para. [0042], [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an illumination devices since, as taught by Steinmuller, such illumination devices are well known in the art for the purpose of allowing the test to be done under mesopic or scotopic vision (Steinmuller para. [0020]).
	As to claim 15, Nakamura in view of Steinmuller teaches all the limitations of the instant invention as detailed above in claim 14, and Steinmuller further teaches the illumination device includes an infrared light source (Steinmuller para. [0019], [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 5, 2022